Case 6:20-cv-01212-MJJ-PJH Document1 Filed 09/21/20 Page 1 of 4 PagelID #: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
MONIQUE BEVERLY FRANCIS ** CIVIL DOCKET NO.
*
VERSUS **
* JUDGE:
*

BROOKSHIRE GROCERY COMPANY
D/B/A SUPER 1 FOODS, ET AL * MAGISTRATE JUDGE:

RRR RRR RK KR RK RR RRR RRR RK ROR RRR ROR ROR RR ROR R Rok RRR RRR KR RR RR OR RK

NOTICE OF REMOVAL
TO THE HONORABLE JUDGE OF SAID COURT:

BROOKSHIRE GROCERY COMPANY hereinafter referred to as Mover, files this

Notice of Removal of this cause to the United States District Court for the Western District of -

Louisiana, Lafayette Division, and in support of this Notice of Removal respectfully shows the
Court the following:
L
Mover is a defendant in the above-styled cause which has been filed in the 16" Judicial
District Court for the Parish of Iberia, Docket No. 00136397, Division C. A copy of the Citation
and Petition for Damages filed by Plaintiff, Monique Beverly Francis, are attached to this Notice
of Removal and marked for identification in globo as Exhibit "A". The referenced exhibit
constitutes all process and pleadings which have been filed in this action.
Il.
In the Petition for Damages, MONIQUE BEVERLY FRANCIS alleges inter alia that
she was injured on or about September 14, 2019, when she slipped on water that was on the floor

in the Super 1 Foods store operated by Brookshire Grocery Company in New Iberia, Louisiana.

/

 
Case 6:20-cv-01212-MJJ-PJH Document1 Filed 09/21/20 Page 2 of 4 PagelID#: 2

MONIQUE BEVERLY FRANCIS alleges that her fall resulted in bodily injuries and
associated damages. (See Petition for Damages).
Ul.

The civil action described above is brought by MONIQUE BEVERLY FRANCIS, a
resident of St. Mary Parish, State of Louisiana. (See Petition for Damages, preamble).
BROOKSHIRE GROCERY COMPANY is a corporation organized under the laws of the
State of Texas with its principal office located in Texas. Therefore, because Defendant is not a
Louisiana citizen, MONIQUE BEVERLY FRANCIS is diverse from Defendant in this
litigation.

IV.

MONIQUE BEVERLY FRANCIS’ claims also meet the amount in controversy
requirement. In Paragraph 10 of the Petition for Damages, it is alleged by MONIQUE
BEVERLY FRANCIS that she has sustained “past, present and future medical, hospital, and
surgical expenses and other related expenses, past, present and future physical pain and
suffering, mental anguish and distress and inconvenience, permanent impairment, disfigurement,
scarring, disability, and loss of use, past, present and future wages and loss of educations, and
other damages.” (see Paragraph 10, Petition for Damages).

V.

Mover received correspondence dated February 26, 2020, from counsel for MONIQUE
BEVERLY FRANCIS setting out a summary of treatment costs to date. Plaintiff's counsel
advised that as a result of the accident, “Mrs. Francis had to undergo an MRI, injections and

several follow up appointment with her providers.” He further noted that the “MRI of October 1,
Case 6:20-cv-01212-MJJ-PJH Document1 Filed 09/21/20 Page 3 of 4 PagelID#: 3

2019 revealed a Grade | retrolisthesis at L3-L4-L5, L4-L5 disc bulge, and L5-51 nerve root
compressions and on November 13, 2019, underwent surgical steroid injections at L5-S1.” He
further submitted a settlement demand of “$136,977.13 as full and final settlement of this
matter.” (See Plaintiffs counsel’s correspondence dated February 26, 2020, attached to this
Notice of Removal and marked for identification as Exhibit “B”). This case therefore meets the
amount in controversy requirement for purposes of removal ($75,000.00).

VI.

This civil action is one in which this Honorable Court has original jurisdiction by reason
of diversity of citizenship and amount in controversy, 28 U.S.C. § 1332, and is removable under
28 U.S.C. § 1441, et seq.

VI.

This Notice of Removal is being filed within 30 days of Mover’s receipt of Plaintiff's

Petition for Damages and it is therefore timely filed under 28 U.S.C. § 1446.
VIII.

Promptly after filing this Notice of Removal, Mover is serving written Notice of Removal
upon the adverse party, and a copy of this Notice of Removal is being filed with the Clerk of the
16" Judicial District Court for the Parish of Lafayette, State of Louisiana, to effect the removal of

this action to this Court, all in conformity with 28 U.S.C. § 1446.

WHEREFORE, BROOKSHIRE GROCERY COMPANY prays that this Notice of
Removal be accepted as good and sufficient, and that the above-captioned civil action be
removed from the 16" Judicial District Court for the Parish of Iberia, State of Louisiana, to this

Honorable Court, for trial and determination as provided by law; that this Court enter such orders
Case 6:20-cv-01212-MJJ-PJH Document1 Filed 09/21/20 Page 4 of 4 PagelID#: 4

and issue such process as may be necessary and proper and thereupon proceed with this civil

action as if originally commenced in this Court, and for all necessary and appropriate orders and

decrees in accordance with the applicable law.

Respectfully submitted
BREAUD & MEYERS

s/Andrew H. Meyers

 

ANDREW H. MEYERS (#14221)

600 Jefferson Street, Suite 1101

P. O. Box 3448

Lafayette, LA 70502

Phone: (337) 266-2200

Fax: (337) 262-2204

Email: andrew@breaudlaw.com

Attorney for BROOKSHIRE GROCERY
COMPANY

 
